 


109 HR 6224 IH: Underage Drinking Prevention Act of 2006
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6224 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2006 
Mr. Whitfield (for himself, Mr. Towns, Mr. Porter, Mr. Gordon, Ms. Berkley, Ms. Ros-Lehtinen, Ms. Jackson-Lee of Texas, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish a Federal incentive grant program for States that implement effective measures to prevent and reduce underage consumption of beverage alcohol, to evaluate the effectiveness and efficiency of anti-underage drinking programs funded with Federal dollars, and to provide appropriate reporting of Federal underage drinking data. 
 
 
1.Short titleThis Act may be cited as the Underage Drinking Prevention Act of 2006. 
2.FindingsThe Congress finds as follows: 
(1)The consumption of beverage alcohol by underage youth is an ongoing national concern. About 10.8 million Americans between the ages of 12 to 20—for whom alcohol is illegal—report current alcohol use, approximately 29 percent of that age group. (Substance Abuse and Mental Health Services Administration; 2004 National Survey on Drug Use and Health.) 
(2)Despite the seriousness of the problem that exists, significant declines have been noted over the past decade among 8th, 10th and 12th graders. Since 1991, binge drinking has declined by 19 percent for 8th graders; 8 percent for 10th graders; and 6 percent for 12th graders, and past month drinking has declined by 32 percent for 8th graders; 22 percent for 10th graders; and 13 percent for 12th graders (2005 Monitoring the Future Survey). 
(3)However, 42 percent of college students report having five or more drinks in a row at least once in the past two weeks. Sixty-eight percent report drinking alcohol within the past month. Consumption patterns in this category have remained flat over the last decade. (Johnson, et al., 2004 Monitoring the Future Study.) 
(4)Sixty-five percent of underage youth who drink obtain alcohol from family and friends. Seven percent of youth report they obtained alcohol from retailers who failed to check for identification (Teenage Research Unlimited, Omnibus 2003). 
(5)Data from the National Academy of Sciences/Institute of Medicine, the Federal Trade Commission and the American Medical Association show that most youth who drink obtain alcohol primarily through non-commercial sources, such as family and friends. 
(6)In 2000, an estimated $71 million of federally appropriated funding was dedicated to the prevention of underage drinking. Many Federal agencies have program activities that include the prevention of underage drinking, but for which agency officials have not isolated funding specific to alcohol. For example, $769 million in funding was used for activities that addressed the prevention of alcohol and other drug use that targeted either youth or both youth and the broader community. (GAO–01–503, Underage Drinking, Information on Federal Funds Targeted at Prevention, 2001.) 
(7)The Department of Health and Human Services/Substance Abuse and Mental Health Services Administration stated that programs that have not been rigorously evaluated cannot be assumed to be effective. Programs that are funded by the Federal Government should have evidence of effectiveness (A Comprehensive Plan for Preventing and Reducing Underage Drinking, 2006). 
(8)Based upon evidence of effectiveness, existing Federal funding should be reallocated to programs and grants to States with effective measures to prevent and reduce underage drinking. 
3.Administration; consultation 
(a)AdministrationThis Act shall be carried out by the Secretary of Health and Human Services on behalf of the Interagency Coordinating Committee on the Prevention of Underage Drinking (referred to in this Act as ICCPUD). 
(b)Consultation with nonfederal entitiesIn carrying out this Act, the Secretary shall consult with States, public and private entities, including colleges and universities; public health and consumer organizations; and the beverage alcohol industry. 
4.Evaluation of Federal underage drinking programs 
(a)In generalThe Secretary shall in accordance with subsection (b) evaluate programs that are carried out in whole or in part with Federal funds and are intended to prevent and reduce the consumption of beverage alcohol by minors (referred to in this Act as underage drinking). 
(b)Certain requirementsIn carrying out subsection (a), the Secretary shall— 
(1)identify Federal underage drinking programs— 
(A)that primarily make awards of grants, cooperative agreements, or contracts to States or local governments; and 
(B)that primarily make such awards to private entities; 
(2)determine the cost of each of the programs, with allocations specific to Federal, State, local, and private expenditures; and 
(3)evaluate all programs and require grantees to build the evaluation costs into grant proposals. 
(c)Certain requirementsWith respect to evaluations under subsection (a): 
(1)The Secretary shall work jointly with the funded entity to develop evaluation criteria appropriate to each program. 
(2)The Secretary shall determine that all evaluations are properly completed in a timely fashion. 
(3)Programs that do not receive a score that demonstrates effectiveness will have to be modified or will not be eligible for future funding. 
(d)Report to congressThe Secretary shall complete the evaluations under subsection (a) and submit to the Congress a report summarizing the results of the evaluations. The report shall include the information pursuant to subsections (b) and (c) and recommendations for reallocating Federal funding for underage drinking prevention and reduction programs toward the incentive grant created in section 5 or to programs deemed to be effective and evidence-based. The list of evaluated and evidence-based programs should be made available online and should be evaluated on a revolving basis. 
5.Incentive grants to States regarding measures to prevent or reduce underage drinking 
(a)In generalThe Secretary may make grants to eligible States for the purpose of carrying out activities to prevent, and reduce underage drinking by reallocating funding from grants and programs deemed ineffective in section 4. 
(b)Eligible statesA State is an eligible State for purposes of this section if the State has implemented not fewer than five of the following ten policies with respect to underage drinking: 
(1)The State has demonstrated coordination among agencies, including public health, alcohol beverage control and law enforcement, to prevent and reduce underage drinking and abuse by providing prevention and treatment as well as enforcing laws regarding the illegal purchase, attempt to purchase, possession, consumption, furnishing, and provision of beverage alcohol to minors. 
(2)The appropriate agencies referred to in paragraph (1) have conducted a review to identify and catalog state and local underage drinking prevention and reduction programs online and have evaluated programs consistent with criteria pursuant to section 4. 
(3)The State has implemented a comprehensive plan to improve enforcement and adjudication of existing laws to prevent and reduce underage drinking and to report the results of these efforts. 
(4)The State has— 
(A)penalties for adults who knowingly and illegally provide alcohol to minors in violation of State law; 
(B)penalties for minors who purchase, attempt to purchase, possess or consume beverage alcohol in violation of State law, including driver’s license penalties; and 
(C)penalties that escalate with repeat offenses. 
(5)The State has monetary fines resulting from the imposition of such penalties outlined in paragraph (4) that are used to provide funding for programs to prevent and reduce underage drinking in the States in which the violation occurred. 
(6)The State requires parental notification for minors who seek to fraudulently acquire beverage alcohol in violation of State law. 
(7)The State publicizes its laws and penalties regarding underage drinking, including penalties for individuals who illegally provide or furnish beverage alcohol to minors in violation of State laws. 
(8)The State has established mechanisms for effective collaboration between licensed retailers, including retailers owned or operated by or on behalf of the State or its agency, and law enforcement authorities to detect and stop the use of false or fraudulent identification. 
(9)The State has established incentives for such retailers as defined in paragraph (8)— 
(A)to regularly train employees who serve or sell alcohol; and 
(B)to utilize age verification in the serving and selling of alcohol. 
(10)The State has developed and implemented evidence-based programs designed to educate parents about underage drinking and how to address the issue. 
6.Funding 
(a)Certain transfersWith respect to Federal underage drinking prevention and reduction programs that are determined by the Secretary through evaluations under section 4 to be ineffective, the Secretary may terminate such programs and transfer the Federal amounts involved for use for— 
(1)programs determined under the evaluations to be effective in preventing or reducing underage drinking; 
(2)evidence-based programs to prevent or reduce underage drinking; and 
(3)incentive grants to states regarding measures to prevent or reduce underage drinking. 
(b)State funding levelsOnce the Secretary has submitted the report under section 4 to Congress, States will retain and manage their Federal funds and will have an initial two-year grace period to either modify or sunset ineffective programs and reallocate Federal resources. Thereafter, unused funds must be obligated before the fiscal year ends in order to be carried over to the next fiscal year. Once obligated, the funds can be used within a four-year period. 
7.Improved collection and reporting 
(a)In general 
(1)Reporting in consistent mannerICCPUD, as part of its ongoing efforts to improve Federal data collection, shall require that federally funded surveys collect and report data in a consistent manner that allows users of this data to compare the results of these surveys. In these efforts, the surveys shall report demographic categories that represent the cohort of those under the age of 21. In order to facilitate more useful data analysis, the following age categories shall be established, where cohorts are available and used in those activities described in subsection (b): 
(A)Early teens—persons 12 to 14 years of age. 
(B)Teens—persons 15 to 17 years of age. 
(C)Underaged adults—persons 18 to 20 years of age. 
(2)Additional requirementsWith respect to the age groupings under paragraph (1): 
(A)The grouping shall not preclude the use of other age groups or the use of a comprehensive age grouping of people between the ages of 12 to 20. 
(B)The groups shall include gender, ethnic and other specific demographic data. 
(b)Use of certain national surveysActivities under subsection (a) shall include the collection and reporting of relevant data from— 
(1)national surveys funded by the Secretary, including but not limited to Monitoring the Future Survey and National Survey on Drug Use and Health; and 
(2)State data available from research conducted or supported by the States, which wholly or partially use Federal funds. 
8.DefinitionsFor purposes of this Act: 
(1)The term Secretary means the Secretary of Health and Human Services. 
(2)The term underage drinking means the illegal consumption, purchase, attempt to purchase or possession of beverage alcohol in violation of State law. 
(3)The term underage drinking programs means programs referred to in section 4(a). 
(4)The term minors, with respect to a State, means individuals who are under the age designated in the law of the State as the minimum age for legally purchasing, attempting to purchase, consuming or possessing beverage alcohol as defined under State law. 
(5)The term beverage alcohol industry means producers, bottlers, importers, marketers, wholesalers, and retailers, including control state jurisdictions, of beer, wine and distilled spirits. 
(6)Incentive grant means funding reallocated from programs deemed to be ineffective. 
 
